PER CURIAM.
The court being of the opinion that the letter dated March 23, 1933, from the Veterans Administration to the Fifth-Third Union Trust Company, Guardian, did not constitute a denial of the claim sued on (Section 19 of the World War Veterans’ Act 1924, as amended by Act July 3, 1930, 38 U.S.C. § 445, 38 U.S.C.A. § 445; Act June 29, 1936, ch. 867, § 404, 49 Stat. 2034, 38 U.S.C. § 445d, 38 U.S.C.A. § 445d) so as to confer jurisdiction of this cause upon the District Court, it is therefore ordered and adjudged that the order appealed from be and the same is affirmed.
The court, for the reasons indicated, being without jurisdiction to consider it, does not pass upon the question whether appellant’s claim is barred by the pertinent provisions of the statute of limitations (Sec. 445, Tit. 38 U.S.C., 38 U.S.C.A. § 445).